                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SCOTT H. KORN and ARLENE A.
 KORN
                       Plaintiffs,
                                                       CIVIL ACTION NO. 19-226
             v.
 CALIBER HOME LOANS, INC.
                       Defendant.

                                            ORDER


       AND NOW, this 26th day of December 2019, upon consideration of the parties’

respective reports as to alternative dispute resolution, it is hereby ORDERED that Magistrate

Judge Carol Sandra Moore Wells is appointed as Mediator for this case. The mediation shall be

conducted according to a protocol set by the Mediator, who may utilize such powers and

procedures set forth in Federal Rule of Civil Procedure 16 and Local Rule of Civil Procedure

53.3 as she finds are conducive to settlement. An initial conference has been scheduled for

January 30, 2020 at 2:00 PM, and counsel for the parties are directed to report to the Chambers

of Judge Wells (Room 3016). The parties and/or persons with full authority to settle must

accompany counsel unless excused in advance by Judge Wells.

       It is so ORDERED.

                                                    BY THE COURT:

                                                    /s/ Cynthia M. Rufe

                                                    ________________________
                                                    CYNTHIA M. RUFE, J.
